Name: 2000/217/EC: Commission Decision of 3 March 2000 prolonging the validity of Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates (notified under document number C(2000) 527) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: miscellaneous industries;  demography and population;  health;  chemistry;  consumption;  deterioration of the environment
 Date Published: 2000-03-16

 Avis juridique important|32000D02172000/217/EC: Commission Decision of 3 March 2000 prolonging the validity of Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates (notified under document number C(2000) 527) (Text with EEA relevance) Official Journal L 068 , 16/03/2000 P. 0062 - 0063COMMISSION DECISIONof 3 March 2000prolonging the validity of Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates(notified under document number C(2000) 527)(Text with EEA relevance)(2000/217/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/59/EEC of 29 June 1992 on general product safety(1), and in particular Article 9 thereof,Whereas:(1) The Commission adopted, on 7 December 1999, Decision 1999/815/EC(2), based on Article 9 of Directive 92/59/EEC requiring the Member States to prohibit the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age, made of soft PVC containing one or more of the substances di-iso-nonyl phthalate (DINP), di(2-ethylhexyl) phthalate (DEHP), dibutyl phthalate (DBP), di-iso-decyl phthalate (DIDP), di-n-octyl phthalate (DNOP), and butylbenzyl phthalate (BBP).(2) The validity of Decision 1999/815/EC was limited to three months, in accordance to the provision of Article 11(2) of Directive 92/59/EEC; therefore, the validity of the Decision was to expire on 8 March 2000.(3) Article 11(2) of Directive 92/59/EEC states that the validity of the measures adopted on the basis of Article 9 of the said Directive is limited to three months, but may be prolonged under the same procedure foreseen for the adoption of these measures.(4) When adopting Decision 1999/815/EC it was foreseen to prolong its validity if necessary. The reasons which motivated the Decision considered are still valid and it is therefore necessary to maintain the prohibition of placing on the market of the products considered.(5) Certain Member States have implemented Decision 1999/815/EC by measures applicable until 8 March 2000 and it is necessary to ensure that the validity of these measures is prolonged.(6) It is therefore necessary to prolong the validity of Decision 1999/815/EC in order to ensure that all the Member States maintain the prohibition provided for by that Decision; according to Article 11(2) of Directive 92/59/EEC the validity may be prolonged for a period of three months.(7) The measures provided for in this Decision are in accordance with the opinion of the Emergencies Committee,HAS ADOPTED THIS DECISION:Article 1In Article 5 of Decision 1999/815/EC the words "8 March 2000" are replaced by the words "three months after the date of notification".Article 2Member States shall take the measures necessary to comply with this Decision within less than 10 days of its notification. They shall forthwith inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 March 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 228, 11.8.1992, p. 24.(2) OJ L 315, 9.12.1999, p. 46.